DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "and the manipulation part drives the first side frame to move through the first linkage part" in lines 5-6 of the claim.  It is unclear to the examiner from the specifications or drawings how the fide frame can move through the first linkage part and therefore the claim is considered as indefinite. Appropriate correction or clarification of the claim limitations is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (2012/0085883).
Regarding Claim 1: Lu teaches a telescopic fan cage, comprising: a main frame (5130); and a first side frame (5110), the first side frame and the main frame being slidably connected with each other (figs. 8 and 2) to form a fan installation space (figs. 8 and 2), the first side frame being operable to slide toward the main frame to shrink the fan installation space (paragraph [0041]), the first side frame being operable to slide away relative to the main frame to expand the fan installation space (paragraph [0041]).
Regarding Claim 2: Lu teaches wherein one of the main frame and the first side frame comprises a sliding slot (slot shown inside 5140a and 5140b in fig. 8), the other one of the main frame and the first side frame comprises a sliding block (5120a and 5120b), and the first side frame and the main frame are slidably connected by slidably disposing the sliding block in the sliding slot (fig. 8 and paragraphs [0037]-[0041]). 

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 17-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17. Claim 17 includes an apparatus case, comprising: a casing; and a telescopic fan cage, the telescopic fan cage being detachably disposed in the casing and comprising: a main frame; and a first side frame; wherein the first side frame is operable to slide toward the main frame to shrink the fan installation space, so that the telescopic fan cage is at a transit state for being moved in or out the casing; and wherein the first side frame is operable to slide away relative to the main frame to expand the fan installation space, so that the telescopic fan cage is at an installation state for being fixed to the casing in combination with all other elements of the base claim. Claims 19-20 are all dependent upon claim 17 and are considered to be allowable at least for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841